DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim recites wherein the control unit is further designed to: ascertain time information with respect to a reduction of a required charging time for charging the energy store on account of reducing the vehicle speed; and 
ascertain the vehicle speed in dependence on the time information so that an overall expenditure of time for the journey to the charging station and for the charging of the energy store is reduced.
However, the scope of the claim is unclear and cannot be understood.
For the purpose of examination, the claim is read as claim 14

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 16-18, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2018/0361872).

Re Claims 12 and 22; Zhou discloses a control unit (32, Fig. 3) for a vehicle (not shown) comprising: 
an electrical energy store (33) for storing electrical energy for an electric drive machine, wherein the control unit is designed to: 
determine that the vehicle is driving to a charging station for charging the energy store; (Par 0020) and respond to the determination by initiating one or more consumption-neutral or consumption-reducing measures during the journey of the vehicle in order to reduce the temperature of the energy store in preparation for the charging of the energy store. (par 0027, 0064).

Re Claims 16; Zhou discloses wherein the control unit is further designed to: determine the charging power with which the energy store is to be charged; and only initiate the one or more measures when the charging power is equal to or greater than a power threshold value. (Par 0027)

Re Claims 17; Zhou discloses wherein the one or more measures are aimed to reduce the temperature of the energy store at the beginning of charging in comparison with a temperature that would occur if the one or more measures were not carried out. (Par 0027, 0064)

Re Claims 18; Zhou discloses wherein the control unit is further designed to: ascertain navigation data with respect to a planned travel route of the vehicle; or ascertain input data with respect to an input by a user via a user interface of the vehicle; and determine, on the basis of the navigation data or the input data, that the vehicle is driving to a charging station for charging the energy store. (Par 0027, 0064)

Re Claims 20; Zhou discloses wherein the one or more measures comprise increasing an air stream for cooling the electrical energy store. (Par 0065)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Koo et al. (US 2017/0282744)

Re Claims 13 and 14; Zhou disclosure has been discussed above. 
Zhou does not disclose wherein the one or more measures comprise: activating an energy-saving mode of an electrical consumer of the vehicle; and deactivating the electrical consumer, wherein the one or more measures comprise reducing a vehicle speed of the vehicle via the electric drive machine.
However, Koo discloses activating an energy-saving mode (driving mode is changed) of an electrical consumer of the vehicle (Fig. 11 S130); and deactivating the electrical consumer (Fig. 11 S130), wherein the one or more measures comprise reducing a vehicle speed of the vehicle via the electric drive machine (Par 0070, Fig. 11).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have reduced the load coupled to the battery in order to expand the range of the battery. 

Re Claim 19; Koo discloses wherein the control unit is further designed to: produce an optical or acoustic or haptic output to a user of the vehicle in order to indicate that the one or more measures for reducing the temperature of the energy store should be carried out; and initiate the one or more measures in dependence on an input by the user. (Fig. 9, Par 0080)

Re Claim 21; Koo discloses wherein the control unit is further designed to: inform the charging station in advance via a wireless communication link that the vehicle is driving to the charging station to charge the energy store; or reserve the charging station for charging the energy store. (Par 0061 and 0062)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
04/25/2022Primary Examiner, Art Unit 2836